PER CURIAM.-
We reverse the denial to appellant of unemployment compensation benefits for the period after she quit her part-time job. An employee who quits a part-time job does not forfeit prior unemployment benefits. Stewart v. Dollar Tree, 635 So.2d 73 (Fla. 1st *129DCA 1994); Wright v. Florida Unemployment Appeals Commission, 512 So.2d 333 (Fla. 3d DCA 1987); Neese v. Sizzler Family Steak House, 404 So.2d 371 (Fla. 2d DCA 1981). Appellant was receiving benefits based on her employment with River Region Human Services when she accepted part-time employment from Lizena’s Cleaning Service. She later had to give up the job with Lizena’s because she had no reliable transportation. The Division of Unemployment Compensation thereafter erroneously ceased appellant’s unemployment benefits which had arisen out of her full-time employment with River Region. These benefits must be reinstated retroactive to the date they were terminated.
REVERSED, with instructions.
ALLEN, KAHN and MICKLE, JJ., concur.